Citation Nr: 1506623	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  04-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for coronary artery disease with angina pectoris, unstable angina, atherosclerotic heart, and unstable hypertension, status post multiple and coronary artery bypass surgery (a "heart disability).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1971 through March 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran was afforded a Decision Review Officer hearing in June 2008 and a transcript of this proceeding has been prepared and incorporated into the evidence of record.

This appeal was previously before the Board in December 2005, May 2010, and August 2012.  The case has been ongoing for many years. 

The Veteran appealed the August 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).

In August 2014 the Court granted a Joint Motion of the Veteran and the Secretary of Veterans Affairs (the Parties), vacating the August 2013 decision concerning the denial of service connection for a heart disability and remanding the matter to the Board for compliance with the instructions in the Joint Motion.

The Board notes that, in addition to the paper claims file, the Board has reviewed the "Virtual VA" electronic claims file to ensure a complete review of the evidence.


FINDINGS OF FACT

1.  Service personnel records do not show and the Veteran does not contend that he served in or visited the Republic of Vietnam during military service; therefore, exposure to herbicides may not be presumed. 

2.  The Veteran's current heart disorders did not exist prior to military service, and did not develop within one year after service; there is no competent medical evidence linking the Veteran's current heart disorders with his military service.


CONCLUSION OF LAW

Service connection for coronary artery disease with angina pectoris, unstable angina, atherosclerotic heart, and unstable hypertension, status post multiple and coronary artery bypass surgery is not established.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that his current heart disorders are related to his service with the United States Army from September 1971 to March 1972.  

Specifically, he contends that he suffered from heart problems prior to service and that these conditions were aggravated by his military service. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In addition, certain chronic diseases such as hypertension may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309. Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

 A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified disorders, including ischemic heart disease (also known as coronary artery disease).  38 C.F.R. § 3.309(e). 

For purposes of service connection pursuant to § 1110 and § 1131, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 and 1132. 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  

Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

Facts and Background Information

The Veteran's service treatment records contain a January 1969 pre-service private medical report showing an impression of "L.V.H . is probable" (i.e., left ventricular probable).  However, the Veteran's September 1971 preinduction examination shows a normal heart and in a September 1971 report of medical history the Veteran denied "chest pain or oppression," "palpitations," and "high or low blood pressure." 

In October 1971 the Veteran was treated for "hyperventilation syndrome."  In November 1971 the Veteran complained of sharp left chest pain and reported a history of chest pain for three years.  An electrocardiogram was performed in November 1971 which shows that ST elevation was most likely normal and represented early polarization.  However, it was noted that pericarditis could not be ruled out with certainty.  No separation examination is of record. 

The Veteran reported that he was treated for chest pain episodes as early as two years after discharge from service.  Specifically, he reported that he was hospitalized in 1974 due to rheumatic fever when he was experiencing severe leg edema.  He was reportedly referred to a private cardiologist and underwent an echocardiogram but he did not recall the results.  He also reported having a syncope in 1981, evaluated and admitted at a private hospital, and found to have elevated blood pressure, but he did not recall the details.  The Veteran claimed that during all of these years he continued to experience the same chest pain episodes.  The Veteran indicated that he returned to Puerto Rico in 1986.  He was diagnosed with hypertension in 1994 and had a heart attack in 1995.  He reportedly underwent cardiac catheterization which revealed coronary artery disease and was treated with medications.  

The first medical evidence of record of heart problems after service is dated in March 1995, decades after service ended in March 1972.

Specifically, a March 1995 private treatment record shows that the Veteran was hospitalized at St. Luke's Episcopal Hospital in Ponce, Puerto Rico.  At that time he was given a provisional diagnosis of unstable angina with a secondary diagnosis of dizzy spells.  

Subsequently, in September 2001 the Veteran reported a history of chest palpitations for one week.  He denied any known cardiac history but indicated that in 1999 he had an exercise stress test showing positive at high level, providing factual evidence at this time against his own current claim.   

The impression was hypertension, hyperlipidemia, and R/O (rule out) ischemia.  In May 2003 the Veteran reported that he had been hospitalized due to an episode of chest pain and a July 2003 private operative report shows that the Veteran underwent coronary artery bypass times three due to coronary artery disease. 

In September 2003 the Veteran submitted a claim for service connection for a heart condition, noting that his heart problems began in 1971.  

In connection with his claim he was afforded a VA heart examination in November 2003.  The Veteran was diagnosed with atherosclerotic heart disease with angina pectoris as well as multiple vessel coronary artery disease, status post angioplasty times two, status post coronary artery bypass graft times three, normal left ventricular function, METs (metabolic equivalent task).  The November 2003 VA examiner did not provide an opinion as to whether the Veteran's current heart disorders were related to his military service.  

The Veteran reported that in December 2003 he had a fourth heart attack.  

By rating decision dated in December 2003 the RO denied service connection for a heart disability. This decision was confirmed by rating decision dated in February 2004.  Subsequently, the Veteran perfected an appeal of these decisions. 

In December 2005 the Board remanded this case to obtain a medical opinion as to whether his current heart disorder was caused or aggravated by his military service as well as to obtain outstanding treatment records.  

In response to the December 2005 Board remand the Veteran was afforded another VA heart examination in October 2006.  The examiner reviewed copies of the service treatment records provided by the Veteran, and diagnosed the Veteran with coronary artery disease secondary to coronary ischemic heart disease as well as unstable angina.  The examiner also indicated that the medical evidence provided was not sufficient to determine whether the Veteran's current heart disorders began in service or are in any way related to his military service.  Therefore, the examiner indicated that he could not resolve the issue without resort to mere speculation. 

In May 2010 the Board remanded this case a second time.  Notably, the Board found that the October 2006 VA examiner only discussed review of documents provided by the Veteran, and did not discuss review of the official service treatment records included in the Veteran's claims files.  The Board also found that there were outstanding treatment records in the case. 

In response to the May 2010 Board remand the Veteran was afforded a third VA heart examination in May 2011.  During the May 2011 VA examination the Veteran reported that he was a boxer prior to service, for which he had a yearly physical examination, which was reportedly normal every year.  He decided to join the Army and, while in service, he began to experience chest pain episodes, mostly during extreme exercise or at rest.  He also reported having elevated blood pressure.  He claimed that he visited sick call on several occasions.  

The Veteran reported that, during the short time he was in the Army, he was on his way to having a successful career, receiving certificates of good standing for his excellent performance.  Shortly thereafter, the Veteran claimed that he was visited by an Army officer and "tricked" into signing a document that his heart disorder "pre existed" his military service.

In this regard, the Board must note that it has reviewed this record in great detail.  The best evidence in this case, which includes not only statements of the Veteran in service (as he has cited above), but, must importantly, the Veteran's own statements after service, does not support the contentions of the Veteran at points in his current recollections of being somehow "tricked" into signing a document that his heart disorder "preexisted" his military service.  The basis of this statement is unclear. 

The Veteran also gave a full description of his post-service medical treatment regarding his heart problems.  He reported that since 2003 he had several hospitalizations for his heart problems, most recently in March 2010. 

Upon review of the claims file and examination of the Veteran the examiner diagnosed the Veteran with severe coronary artery disease, status post multiple stent placements, status post coronary artery bypass graft times three, and old myocardial infarction.  The examiner indicated that he carefully reviewed the claims file, including pre-service documents, copies of private medical records, and the prior Board remands.  It was noted that a cardiac board (case presentation and discussion) was convened with an SJVA cardiologist. 

The examiner noted the pre-service January 1969 EKG showing "probable" LVH but ultimately found that the January 1969 EKG did not meet the criteria for a diagnosis of LVH.  The examiner noted that the Veteran's September 1971 enlistment examination was silent for any disease.  The examiner also noted that the Veteran denied a history of a heart condition prior to his military service.  As such, the examiner concluded that it was not likely that the Veteran incurred or manifested a cardiac condition prior to active service. 

The examiner also reviewed the November 1971 in-service EKG noting early repolarization and pericarditis.  The examiner indicated that early repolarization is a normal variant, not a pathological condition, and very common in young age.  The examiner also indicated that pericarditis is a common disorder with most cases of viral etiology and without major sequelae.  The examiner also noted the November 1971 service treatment record showing complaints of "left chest pain at rest of exercises lasting 5-10min. Problem for 3 years."  So, in view of the above facts, the examiner opined that the Veteran's episode of chest pain at 19 years old reported in service (that he reportedly had for the last three years), was more likely of non-cardiac origin (musculoskeletal). 

The examiner also reviewed the post-service medical evidence showing heart problems as early as 1994 and opined that the Veteran's current heart disorder, diagnosed in 2003 with cardiac catheterization (30 years after service), was not likely related to the chest pain episode reported during military service. 

In December 2014 the Veteran submitted a private medical opinion.  The examiner reviewed the pertinent in-service and post-service medical records and recited the Veteran's additional reported treatment.  The examiner discussed coronary heart disease, including symptoms and factors that may lead to a diagnosis of coronary heart disease.

The examiner concluded that "it is just as likely as not that the chest pain [the Veteran] experienced while in service was related to underlying coronary artery disease."  The examiner provided the following rationale:

There was never any explanation given for his recurrent chest pain.  His chest pain started in service and continued after service until he was finally given a cardiac work up and found to have coronary artery disease.  There was never any type of cardiac work up beyond an EKG while he was in service.  An EKG is best at detecting disturbances in rate and rhythm.  It can be used to diagnose an acute or old infarction but does not provide information about the state of the coronary arteries.  Additionally, documentation shows that [the Veteran] had rising blood pressure while in service.  It is even noted on service medical records that his blood pressure was elevated.  An elevated blood pressure is one of the risk factors for developing coronary artery disease.  Accordingly, I disagree with [the May 2011 VA examiner's] opinion that the chest pain in service is unrelated to the coronary artery disease.  Because the proper work up for possible coronary artery disease was not done while the Veteran was in service it is not possible to rule out coronary artery disease as the underlying cause of his chest pain.


Analysis

The August 2014 Joint Motion for Remand found issue with the Board's August 2013 analysis regarding continuity of symptomatology.  For that reason, the Board will focus its analysis on service connection through a theory of continuity of symptomatology.  See Carter v. Shinseki, 26 Vet App. 534, 536 (2014) ("We now hold that where an attorney-represented appellant enters into a joint motion for remand identifying specific Board errors, the terms of that remand can be considered a factor when determining the scope of the Board's duty to search the record for other issues that are reasonably raised by it.").  

Preliminarily, however, the Board must address the issue of service connection based on presumptive exposure to herbicides, and the Veteran's contention of service connection based on a pre-existing condition.

The Board finds that while the Veteran served during the "Vietnam Era" (i.e., from January 9, 1962 through May 7, 1975) and ischemic heart disease is known to be caused by exposure to herbicides, the Veteran's service treatment records are negative for any foreign service and the Veteran does not contend that he served in Vietnam.  Specifically, in September 2011 correspondence the Veteran wrote that he did not have any Vietnam service.  Thus, the Veteran is not entitled to the presumption under 38 C.F.R. § 3.307.

Throughout the course of this appeal the Veteran has argued that his current heart problems pre-existed military service and were aggravated by his military service. 

As noted above, to rebut the presumption of sound condition under 38 U.S.C. § 1110, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

There is no clear and unmistakable evidence that a heart disorder preexisted service. As above, the May 2011 VA examiner noted the pre-service January 1969 EKG showing "probable" LVH but ultimately found that the January 1969 EKG did not meet the criteria for a diagnosis of LVH.  The examiner also noted that the Veteran's September 1971 enlistment examination was silent for any disease and noted that the examiner the Veteran denied a history of a heart condition prior to his military service.  As such, the examiner concluded that it was not likely that the Veteran incurred or manifested a cardiac condition prior to active service.  

As there is no clear and unmistakable evidence demonstrating that the Veteran's heart disorders existed prior to military service, the presumption of soundness has not been rebutted and continues to attach in this case.  See Crowe v. Brown, 7 Vet. App. 238 (1994). 

The Board continues to find that the preponderance of the evidence is against service connection for a heart disorder.  

First, there is no evidence of a heart disorder in service or within one year after service.  As above, the May 2011 VA examiner reviewed the November 1971 in-service EKG noting early repolarization and pericarditis and indicated that early repolarization is a normal variant, not a pathological condition, and very common in young age and that pericarditis is a common disorder with most cases of viral etiology and without major sequelae.  The examiner also noted the November 1971 service treatment record showing complaints of "left chest pain at rest of exercises lasting 5-10min.  Problem for 3 years" and opined that the Veteran's episode of chest pain at 19 years old reported in service was more likely of non-cardiac origin (musculoskeletal). 

Furthermore, there is no actual medical evidence of a heart disorder until 1994, approximately 22 years after service.  While the Veteran contends that he was hospitalized in 1974 due to rheumatic fever and subsequently treated for syncope in 1981 and found to have elevated blood pressure, there are no medical records documenting such treatment.  In any event, even if we assume that this is correct, his statements of treatment for a problem in 1974 for a problem he did not get in service only provides more evidence against this claim. 

The Board has already attempted to obtain all records requested by the Veteran and received the response that there are no longer records on file, either because the statute of limitations has expired for maintaining records, or because the Veteran was not treated at the hospitals identified.  It is impossible to know whether the Veteran received the alleged treatment considering the length of time that has elapsed since treatment.  In any event, even if we assume that this is correct, his statements of treatment for a problem in 1974 for a problem he did not get in service only provides more factual evidence against this claim.  His statements, overall, have not always been historically consistent.  

The Board has considered a remand to further attempt to obtain such records.  However, the Board finds that a remand to locate medical treatment records that are over 30 years old is not likely to be successful and would result in a further delay in full adjudication of this claim, and based on the below discussion, is unnecessary.
 
Even if there were medical records documenting such treatment, it appears that the May 2011 VA examiner considered and assumed the validity of such allegations when making his opinion that the Veteran's current heart disorder, diagnosed in 2003 with cardiac catheterization (30 years after service), was not likely related to the chest pain episode reported during military service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Additionally, both incidents occurred more than one year after service and three year presumption under 38 C.F.R. §3.309.  

Further, even if the Board considers as true the Veteran's reports of continuous heart problems, this only provides further evidence against the claim.  Assuming the Veteran had continuous heart problems including chest pains and he sought treatment during the 1970s and 1980s, his testimony provides that he was never actually diagnosed with a heart disability until 1994 when he was diagnosed with hypertension and 1995 when he suffered a heart attack.  In the May 2011 VA examination the Veteran reported that before 1994 he was only noted to have elevated blood pressure.  

Taking the Veteran's statements as true, he did not have a diagnosed heart disability, despite continuous treatment for chest pain, until 1994 (22 years after separation from active duty service).

Overall, the Board must find, as a finding of fact, that the Veteran's prior statements, indicating a problem that began many years after service, are entitled to higher probative value that his current recollections of events, providing factual evidence against his own claim of high probative value against his claim.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].  His statements, over time, provide evidence against his own claim.  A review of the Veteran's statements over time has been reviewed in great detailed.

While the Veteran is competent to report that he has been experiencing chest pain since service, he is not competent to relate any current heart problem to his military service, as he is not shown to have the specialized medical knowledge, training, or experience to provide such evidence.  See e.g., Jones v. West, 12 Vet. App. 460, 465 (1999).  Here any statements as to continuous heart problems since service are not found to be persuasive in light of the fact that despite continuous heart problems and treatment for heart problems, the Veteran's own testimony shows that he was not diagnosed with any heart disability until his alleged 1994 diagnosis of hypertension, which occurred 22 years after service.  For these reasons, continuity of symptomatology has not been established, based on the Veteran's own statements.

With regard to the December 2014 private medical opinion, the Board finds that after a close review of the opinion and its supporting rationale, it is of very low probative value.  

While the private opinion concludes that "it is just as likely as not" that in-service chest pain was related to an underlying diagnosis of coronary artery disease, the rationale instead leads to the conclusion that "it is not possible to rule out coronary artery disease as the underlying cause of his chest pain."  The proper legal standard for service connection is not whether it is "possible" that a current diagnosis is related to an in-service incident, but whether the current diagnosis of a heart disability is "as likely as not" (a greater than 50 percent probability) related to an in-service incident.  While the private opinion comes to that conclusion, the stated rationale does not further the conclusion and in fact provides highly probative evidence against the claim.  The logic is deeply flawed.  

Further, the private opinion refers to the Veteran's "rising blood pressure" and the notation of "elevated" blood pressure during service.  The Board notes that elevated blood pressure is simply a laboratory finding and a laboratory finding is an indication of an injury or disease which could result in disability rather than a disability in and of itself.  See Fed. Reg. 20,440 (May 7, 1996).  

By the Veteran's own testimony, he was not actually diagnosed with hypertension, a disease capable of service connection, until 1994 (22 years after separation from service).  As the private opinion relies on the Veteran's in-service symptoms, including elevated blood pressure, to reach its conclusion, the Board finds that the conclusion is of low probative value.

In contrast, the May 2011 examiner, after thoroughly reviewing the claims file and discussing the Veteran's reported medical history at length, opined that the Veteran's in-service symptoms were likely related to a musculoskeletal disorder, and if there were in fact a diagnosis of pericarditis, it was likely not related to any later diagnosed heart disability as pericarditis is a common disorder with most cases of viral etiology and without major sequelae.  The examiner acknowledged the Veteran's reported continuous heart problems in finding that it is less likely as not that the Veteran's current diagnosis of a heart disability, which was first diagnosed in 1994, was related to in-service symptoms that occurred over 22 years prior.

In summary, the most probative medical and factual evidence of record simply shows that the Veteran's current heart disorder is less likely than not related to his military service, and his claim for service connection must be denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letter dated in October 2003, wherein he was advised of the provisions relating to the VCAA.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date as was discussed in the Dingess case in a May 2010 letter.  Adjudication of the claim on appeal was undertaken in a December 2003 rating decision, a statement of the case (SOC) issued in August 2004, and supplemental statements of the case issued in May 2009, March 2012, and January 2013.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has mentioned treatment records from the 1970s and 1980s that, if located, would be relevant to the issue on appeal.  As discussed above, the Board has already unsuccessfully attempted to obtain these records.  Additionally, the Board has considered a remand, beyond the remands already, to re-attempt to obtain these records.  However, as it is highly unlikely that 30 year old records would be located the Board has determined that a remand is not in the best interest of the Veteran.  Instead, the Board has given the Veteran the benefit of the doubt and assumed that the Veteran's history, as he reported at points, is accurate, but provides overall evidence against this claim (for the most part).  As discussed above, the Veteran's own statements in this regard provide highly probative evidence against the claim.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained, or could be obtained.  

The Veteran was also afforded VA examinations in November 2003, October 2006, and May 2011.  As was discussed above, while the November 2003 and October 2006 examinations were inadequate as they did not consider all of the pertinent available records and did not provide the necessary medical opinions in this case, the May 2011 VA examination report is adequate as it addressed all relevant evidence and provided a well-reasoned explanation in support of the necessary medical opinions required in this case. 

In December 2005, May 2010, and August 2012, the Board remanded the case for additional development, to include obtaining outstanding VA and private treatment records, obtaining an adequate VA medical examination, and asking the Veteran to clarify whether he desired representation.  Such was accomplished prior to readjudication of the case in a January 2013 supplemental statement of the case. Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In this regard, it is essential to note not simply one medical opinion, or any one part of any one of many medical opinions in this case, but the evidence as a whole, not only in terms of the adequacy of one part of a detailed medical opinion, but also in terms of the Veteran's central contention, the cogency (or lack thereof) of that contention, and the extensive efforts VA has undergone, over many years, in order to address fully this contention.  In this context, it would be difficult to state that the VA has failed in its duty to assist the Veteran.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on "VA employees", including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's June 2008 RO hearing, the Decision Review Officer identified the issue on appeal and asked the Veteran about any treatment for this disability, why the Veteran thought that the disability was related to his military service, and whether any medical professional had provided an opinion as to the etiology of the disability to ensure that all relevant records were obtained.  The Veteran provided testimony as to the symptoms and history of his disability, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence. Further, he was provided with notice of the information and evidence that is necessary to substantiate his claim in the October 2003 and May 2010 letters.  Also, the Board subsequently remanded the claims to obtain additional evidence (i.e. private treatment records) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a heart disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


